GIDEON, J.
I concur in the order reversing the judgment. I also concur in the order directing the district court to enter judgment for the plaintiff. I do so, however, not upon the error of the court in admitting incompetent or hearsay testimony, but what I conceive to be the erroneous conclusions of law deduced by the district court from its findings of fact. The findings made by the court are substantially the same as the statement of facts contained in the opinion of the Chief Justice. From such findings the court concluded as a matter of law that the plaintiff was not entitled to recover. In that I think the court was in error. The findings of fact, in my opinion, support a judgment for the plaintiff, and do not support a judgment for the defendant. For these reasons I concur in the order directing a judgment for plaintiff. If I did not think the findings of fact as made by the trial court supported and authorized a judgment for the plaintiff, I should decline to concur in the order directing the lower court to enter a judgment.